DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                          MARQUAN M. TATE,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D20-2089

                           [August 25, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles A. Schwab, Judge; L.T. Case No.
562006CF001401A.

   Marquan M. Tate, Carrabelle, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    The defendant seeks review of an order prohibiting him from filing any
further pro se pleadings, motions, and petitions challenging the judgment
in uniform case number 432006CF001401A. However, that is not the
judgment upon which defendant is presently incarcerated. The defendant
was adjudicated guilty of and sentenced to incarceration for various
offenses in uniform case number 562006CF001401A. Thus, the order on
review does not prevent the defendant from continuing to challenge the
criminal judgment upon which he is presently incarcerated. Because the
postconviction order on review causes no harm to the defendant, we
dismiss this appeal. See Earl v. State, 314 So. 3d 1253, 1255-56 (Fla.
2021) (dismissal is appropriate in appeal from postconviction order that
results in no harm to defendant; approving district court decision
dismissing appeal from such order); see also Joiner v. State, 300 So. 3d
375, 375-76 (Fla. 1st DCA 2020) (dismissing postconviction appeal
“[b]ecause the challenged order was not adverse to [the defendant]”).

   Dismissed.
DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                         *        *         *

    Not final until disposition of timely filed motion for rehearing.




                                  2